Citation Nr: 0621193	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to March 
1985 and in the reserves thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.


FINDING OF FACT

Medical and lay evidence establishes chronicity and 
continuity of symptoms of tinnitus beginning in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Only "veterans" are entitled to VA compensation under 
38 C.F.R. §§ 1110 and 1131 (West 2002).  Generally, to 
establish status as "veteran" based on active duty for 
training (ACDUTRA), a claimant must establish that he was 
disabled resulting from an injury incurred in or disease 
contracted during the line of duty during that period of 
active duty for training.  38 U.S.C.A. §§ 101(2), (24) (West 
2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2005); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  However, as the claimant in the 
instant case had a period of active duty prior to his period 
of ACDUTRA, he has been referred to as a veteran in this 
appeal.

While on ACDUTRA, the evidence indicates the veteran traveled 
to Germany in March 1998 for two weeks.  See March 1998 
travel orders.  The veteran asserts that on his return flight 
home, he began having problems with his ears.  A September 
2004 statement from his spouse indicates that upon his return 
in April 1998, her husband complained of a constant ringing 
in his ears and that something had happened to his ears 
during the flight home from Germany. 

Upon his return home he sought medical attention and an April 
1998 private medical record indicates the veteran reported 
both ears popping since a recent flight back from Germany and 
that he had never really had any ear problems in the past.  
The record contains an impression of barotrauma secondary to 
flying while the follow-up May 1998 medical record indicates 
the private physician was uncertain of the etiology of the 
veteran's perceived tinnitus and noted that he had some 
symptoms that seemed like eustachian tube dysfunction.  
Subsequent private medical records also contain competent 
medical opinions that the etiology of the veteran's tinnitus 
was uncertain and could not be determined beyond a reasonable 
doubt.  

However, the evidence clearly shows the onset of tinnitus in 
April 1998 with continued symptoms in the subsequent years.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  As there is sufficient evidence to show 
the manifestations of tinnitus beginning in April 1998 and 
continuing thereafter, service connection is warranted for 
tinnitus.  See 38 C.F.R. § 3.303(b) (2005).  As the benefit 
sought has been resolved in the veteran's favor, any 
deficiencies in VA's notice and assistance, to include the 
timing and completeness of the notice, are not prejudicial as 
to the matter decided herein.  



ORDER

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


